NOT DESIGNATED FOR PUBLICATION

                                           No. 121,721

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        CITY OF SALINA,
                                           Appellee,

                                                 v.

                              MARSHALL JAMES MATTHEWS JR.,
                                       Appellant.


                                 MEMORANDUM OPINION

       Appeal from Saline District Court; JARED B. JOHNSON, judge. Opinion filed February 28, 2020.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before GREEN, P.J., HILL and LEBEN, JJ.


       PER CURIAM: Marshall James Matthews Jr. appeals his sentence following his
conviction for driving with a suspended license. The City of Salina filed for summary
disposition, arguing Matthews had not raised a substantial question of law on appeal. We
granted the City's motion under Kansas Supreme Court Rule 7.041A (2019 Kan. S. Ct. R.
47).


       On February 27, 2019, Matthews was sentenced in four cases in Salina Municipal
Court. Matthews appealed all four cases to the trial court. The trial court imposed the
same sentences as the municipal court. Matthews then appealed all four sentences to this
court. Three of those cases were consolidated. The fourth case, which is this appeal, was
not consolidated. That stated, Matthews' argument applies to all cases—that the trial
                                                 1
court abused its discretion in denying his request to serve a controlling term of 60 days'
imprisonment under electronic monitoring.


       Matthews pleaded no contest to one count of driving while suspended. The
municipal court found his conviction was a fifth offense and sentenced him to 365 days'
imprisonment suspended after serving 60 days, a $500 fine, and 2 years of unsupervised
probation.


       Matthews appealed his sentence, along with his sentence in the three other
municipal cases, to the Saline County District Court. At a hearing before the trial court,
Matthews did not challenge the length of his sentence. He challenged only the way in
which his sentence was to be served, asking to serve his term of imprisonment under
electronic monitoring. He told the court he was responsible for caring for his wife and
grandchildren. He also suffered from chronic migraines, chronic depression, and PTSD.
Because he was a veteran, he received treatment from the Veterans Administration (VA).
He had multiple appointments set up at the VA that month, and he had to attend those
appointments to keep getting benefits. Otherwise, he would have to start the process all
over again. For those reasons, he asked the court to place him on electronic monitoring
for 60 days instead of serving them in jail.


       The City opposed Matthews' request because he had four convictions for driving
while suspended on appeal. It also argued he had a history of failing to appear in
municipal court. It added that all his sentences were within the statutory limits.


       The trial court noted that all four of Matthews' convictions for driving while
suspended were fifth offenses. For that reason, the court denied Matthews' request. It
explained house arrest was for defendants who did not have a history of repeat offenses.
It found Matthews' municipal court sentences were appropriate and imposed the same.
The court also clarified Matthews would serve a controlling term of 60 days in jail before


                                               2
starting his 2 years of probation, with all sentences running concurrently. Matthews
appeals.


       On appeal, Matthews argues that the trial court abused its discretion in denying his
request to serve his 60 days of imprisonment under electronic monitoring. He claims he
provided compelling reasons why the court should have granted his request. He argues
the court failed to consider these reasons and denied his request because of his number of
prior convictions.


       Both parties agree this court's standard of review is an abuse of discretion, citing
State v. Redmon, 255 Kan. 220, 223, 873 P.2d 1350 (1994). A judicial action constitutes
an abuse of discretion if (1) it is arbitrary, fanciful, or unreasonable; (2) it is based on an
error of law; or (3) it is based on an error of fact. State v. Ingham, 308 Kan. 1466, 1469,
430 P.3d 931 (2018). "'A sentence imposed within the statutory guidelines will not be
disturbed on appeal if it is within the trial court's discretion and not a result of partiality,
prejudice, oppression, or corrupt motive.'" Redmon, 225 Kan. at 223.


       Matthews' conviction for driving while suspended falls under Salina City Code
§ 25-1 and Standard Traffic Ordinance 194, which authorizes a sentence of imprisonment
not to exceed 1 year, a fine not to exceed $2,500, or both, for a second or subsequent
offense. Thus, the length of his sentence is within statutory limits.


       The trial court denied Matthews' request because he had a history of prior
convictions for driving while suspended. Matthews was also before the court with four
more convictions for the same offense. While serving 60 days in jail may cause a
hardship for Matthews, a reasonable person could agree with the court's decision to deny
his request based on the number of convictions he had. Also, his sentence was not the
result of partiality, prejudice, oppression, or corrupt motive. As a result, we affirm.


       Affirmed.
                                                3
4